Citation Nr: 0617429	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  00-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1984 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The veteran has PTSD that is likely attributable to events 
during his active military service.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as the result of 
traumatic experiences that he endured while assigned to a 
personnel unit during Operation Just Cause in the Republic of 
Panama.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  Establishing 
service connection for PTSD requires that there be medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005). 

A review of the medical evidence reveals that the veteran was 
first diagnosed with PTSD in January 1998 on being 
hospitalized at the VA Medical Center (VAMC) in San Juan, 
Puerto Rico.  Although, at times, the veteran had varying 
psychiatric diagnoses, on VA examination in April 2003, the 
examiner diagnosed the veteran with chronic PTSD in 
accordance with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 
38 C.F.R. § 4.125(a) (2005).  Since 1999, the veteran has 
sought treatment for PTSD at both the San Juan VAMC and the 
VA Outpatient Clinic (VAOC) in Mayaguez, Puerto Rico.  
Various VA examiners have related the veteran's current PTSD 
to his experiences in Panama.  Specifically, the April 2003 
examiner determined that the veteran's exposure to severe 
traumatic events in combat that involved the threat of death 
or injury caused his current disability.

The Board must now determine whether there is credible and 
supporting evidence that the claimed in-service stressors 
actually occurred.  The veteran states that he was involved 
in Operation Just Cause in the Republic of Panama.  Attached 
to the 24th Mission Support Squadron, he was ordered to 
transport documents in the city via automobile.  During one 
or more of these trips, the veteran states he was almost 
fired upon by United States troops at various roadblocks and 
had guns pointed at him, which made him fear for his life.  
He also claims that he was fired at by Panamanian forces with 
bullets hitting nearby.  Additionally, he saw many dead 
bodies in the streets of Panama City.  Finally, the veteran 
claims he witnessed many dead bodies at the base morgue.

Service medical records are negative for complaints or 
treatment for any psychiatric disorder.  The veteran's 
service personnel records reflect that he served in the 
Republic of Panama during Operation Just Cause from December 
1989 to January 1990.  His unit of assignment for his service 
in Panama was with the 24th Mission Support Squadron and his 
primary military specialty was personnel specialist.  The 
veteran did not receive any awards that reflect combat 
service during his service in Panama.  The RO attempted to 
verify the events via the United States Armed Services Center 
for Unit Records Research (USASCURR).  USASCURR determined 
that the veteran's claimed events were not researchable.

The veteran has submitted other evidence to corroborate his 
in-service stressors.  The evidence includes three "buddy 
statements" from comrades that served with the veteran.  
E.R., Master Sergeant, USAF, Retired, stated that the veteran 
was required to escort documents in Panama City.  It was 
reported to E.R. that during one of these trips, the veteran 
encountered hostile fire and was caught up in a fire fight 
involving the Panama Defense Forces.  E.R-M., Senior Master 
Sergeant, USAF, Retired, stated that he heard of the incident 
as well, although he did not have direct knowledge of the 
fire fight.  Finally, B.D.D., Major, USAF, Retired, the 
veteran's commanding officer at the time, detailed several 
fire fights that the veteran was caught up in during service 
in Panama, including one between Task Force Bayonet and the 
Panamanian Defense Forces.  B.D.D. related that the veteran 
was in fear of his life during these events and appeared 
extremely distraught and stressed after the ordeals.

The veteran also submitted several Air Force memoranda 
describing combat conditions experienced by the personnel 
units in Panama.  He submitted historical evidence of the 
Task Force Bayonet fire fight.  He also submitted a leave and 
earnings statement, which showed that he was receiving 
"hostile fire" pay during his time in Panama.

It is not necessary for the evidence to corroborate every 
detail of a stressor, including the veteran's personal 
participation.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The fact that the veteran was stationed with a unit 
that was present while such an event took place suggests that 
he was exposed to the claimed in-service stressor despite 
there being no unit records that specifically identify the 
veteran as being present during such event.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002).

In this case, the Board finds that the veteran has submitted 
independent, credible supporting evidence that his in-service 
stressors actually occurred.  His service records place the 
veteran in Panama during Operation Just Cause.  There is 
evidence that his unit was in an area where several fire 
fights occurred.  Finally, several fellow servicemen have 
specifically detailed events involving the veteran that the 
veteran claims to be his in-service stressors.

Based on all of the above evidence, viewed in the light most 
favorable to the veteran, there is medical evidence of a 
diagnosis of PTSD, medical evidence of a link between current 
symptoms and in-service stressors, and independent and 
credible evidence that the in-service stressors occurred.  
Accordingly, resolving reasonable doubt in favor of the 
veteran, the Board finds that service connection is 
warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).  


ORDER

Service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


